            Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 1 of 7




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN    EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC  LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                   SAN FRANCISCO DIVISION

15 PROOFPOINT, INC.; CLOUDMARK LLC               CASE NO. 3:19-cv-04238-MMC
16
                                                 PLAINTIFFS PROOFPOINT, INC.
17                Plaintiffs,                    AND    CLOUDMARK     LLC’S
18                                               ADMINISTRATIVE MOTION TO
                                                 FILE UNDER SEAL
19         vs.
20                                               Hearing
     VADE SECURE, INCORPORATED; VADE             Date: November 8, 2019
21 SECURE SASU; OLIVIER MARIO                    Time: 9:00 a.m.
22 LEMARIÉ                                       Judge: Hon. Maxine M. Chesney
                                                 Courtroom: 7, 19th Floor
23                Defendants.                                450 Golden Gate Avenue
24                                                           San Francisco, CA 94102

25
26
27
28
              Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 2 of 7




 1          Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5,

 2 Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiff”) respectfully move for an order
 3 permitting them to file under seal the following portions of Plaintiff’s Motion for Preliminary
 4 Injunction and Expedited Discovery (“Motion”), as well as Exhibits 1–6, 8, 13–20, 23, 31–35,
 5 37–44, 47–48, 54–57, 61–64 to the Declaration of Jodie W. Cheng in support thereof, which
 6 contain Plaintiff’s confidential information that Plaintiff considers as “Confidential” or “Highly
 7 Confidential – Attorneys’ Eyes Only” under the N.D. Cal. Model Protective Order for Litigation
 8 Involving Patents, Highly Sensitive Confidential Information and/or Trade Secrets (“Model PO”).
 9 The reasons and specific bases for sealing the documents and excerpts identified below are set
10 forth in the Declaration of Jodie W. Cheng in Support of Plaintiffs’ Administrative Motion to File
11 Under Seal filed herewith (“Cheng Decl.”) at ¶ 4:
12
                                                                               Contains Confidential
13                       Location of Confidential Material
                                                                                 Information Of:
14
           Proofpoint, Inc. and Cloudmark LLC’s Motion for Preliminary
15         Injunction and Expedited Discovery
                                                                                     Plaintiff
16         Plaintiffs’ confidential information redacted at pp. 3–13, 15–16,
           18–20, 25.
17
           Exhibit 1 to the Declaration of Jodie W. Cheng In Support of
18         Plaintiff’s Motion (Declaration of Thomas Lee)
                                                                                     Plaintiff
19         Plaintiffs’ confidential information redacted at ¶¶ 14–17, 23,
           25–27, 29–36.
20
           Exhibit 2 to the Declaration of Jodie W. Cheng In Support of
21         Plaintiff’s Motion (Declaration of Seth James Nielson, Ph.D.)
                                                                                     Plaintiff
22         Plaintiffs’ confidential information redacted at ¶¶ 90–95, 99–
           107.
23
           Exhibit 3 to the Declaration of Jodie W. Cheng In Support of
24         Plaintiff’s Motion (Slides titled “Cloudmark Bizanga Joint                Plaintiff
           Roadmap,” dated Mar. 9, 2010)
25
           Exhibit 4 to the Declaration of Jodie W. Cheng In Support of
26         Plaintiff’s Motion (Cloudmark email from Lemarié regarding                Plaintiff
           “Trident algorithm readiness,” dated December 5, 2015)
27
28
                                                     -1-                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 3 of 7




 1
     Exhibit 5 to the Declaration of Jodie W. Cheng In Support of
 2   Plaintiff’s Motion (Cloudmark email from Lemarié regarding                Plaintiff
     “Detailed SMEP2 doc,” dated August 22, 2016)
 3
     Exhibit 6 to the Declaration of Jodie W. Cheng In Support of
 4   Plaintiff’s Motion (internal version of Cloudmark’s letter to
                                                                               Plaintiffs
     customers and partners regarding Cloudmark’s acquisition of
 5   Bizanga)
 6   Exhibit 8 to the Declaration of Jodie W. Cheng In Support of              Plaintiff
     Plaintiff’s Motion (Employment Agreement signed by Lemarié
 7   on February 27, 2010)                                                Defendant Lemarié

 8   Exhibit 13 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Email from Lemarié to himself regarding               Plaintiff
 9   “Gateway Dev,” dated October 28, 2015)
10   Exhibit 14 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email from Blum regarding                   Plaintiff
11   “DNS at Telus,” dated August 20, 2014)
12   Exhibit 15 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Declaration of Kevin San Diego, dated July            Plaintiff
13   21, 2019)
14   Exhibit 16 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Slides titled “Trident Project Status: Mario –        Plaintiff
15   June 2015”)
16   Exhibit 17 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email regarding “QBR follow                 Plaintiff
17   up,” dated April 18, 2015)
18   Exhibit 18 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email from Lemarié regarding                Plaintiff
19   “Trident November initial planning,” dated October 14, 2015)

20   Exhibit 19 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email from Lemarié regarding                Plaintiff
21   “DNS Security [Research] Notebook,” dated October 14, 2014)

22   Exhibit 20 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email regarding “DNS Policy                 Plaintiff
23   workflow,” dated May 13, 2014)

24   Exhibit 23 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Alexandré Boussinet’s Exit Interview from             Plaintiff
25   Cloudmark)

26   Exhibit 31 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark draft document titled “Proposal             Plaintiff
27   for CSP Cloud Support,” dated August 12, 2016)

28   Exhibit 32 to the Declaration of Jodie W. Cheng In Support of             Plaintiff

                                               -2-                        Case No. 3:19-cv-04238-MMC
                       PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 4 of 7




 1   Plaintiff’s Motion (Cloudmark email to Lemarié, regarding
     “Enterprise brainstorming session output/initial features list,”
 2   dated January 7, 2015)
 3   Exhibit 33 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark draft document titled
 4   “Cloudmark Trident Solution Guide,” dated December 11,
                                                                              Plaintiff

 5   2015)
     Exhibit 34 to the Declaration of Jodie W. Cheng In Support of
 6   Plaintiff’s Motion (Cloudmark draft document titled                      Plaintiff
 7   “Cloudmark Trident Datasheet,” dated January 5, 2016)
     Exhibit 35 to the Declaration of Jodie W. Cheng In Support of
 8   Plaintiff’s Motion (Slides of Trident product overview, dated            Plaintiff
 9   August 4, 2016)
     Exhibit 37 to the Declaration of Jodie W. Cheng In Support of
10   Plaintiff’s Motion (Master License Agreement and Amendment               Plaintiff
11   1 to the Master License Agreement for Cloudmark software)
     Exhibit 38 to the Declaration of Jodie W. Cheng In Support of
12   Plaintiff’s Motion (Software Evaluation Agreement for                    Plaintiff
13   Cloudmark software)
     Exhibit 39 to the Declaration of Jodie W. Cheng In Support of
14   Plaintiff’s Motion (Cloudmark document titled “Cloudmark
                                                                              Plaintiff
15   Spear Phishing Protection: Trial Overview,” dated May 12,
     2016)
16   Exhibit 40 to the Declaration of Jodie W. Cheng In Support of
17   Plaintiff’s Motion (Email from Lemarié to himself regarding              Plaintiff
     “TODO,” dated September 29, 2015)
18   Exhibit 41 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email from Lemarié regarding               Plaintiff
19
     “Spear Phishing” dated January 22, 2015)
20   Exhibit 42 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark document titled “Trident Trial             Plaintiff
21
     Setup for O365,” dated August 15, 2016)
22   Exhibit 43 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark document titled “Trident O365              Plaintiff
23
     Integration,” dated July 18, 2016)
24   Exhibit 44 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark document titled “Trident Product           Plaintiff
25
     Architecture,” dated August 17, 2015)
26   Exhibit 47 to the Declaration of Jodie W. Cheng In Support of
     Plaintiff’s Motion (Cloudmark email regarding customer trial             Plaintiff
27
     results, dated March 31, 2017)
28
                                              -3-                        Case No. 3:19-cv-04238-MMC
                       PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                 Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 5 of 7




 1
           Exhibit 48 to the Declaration of Jodie W. Cheng In Support of
 2         Plaintiff’s Motion (Cloudmark presentation regarding customer              Plaintiff
           trial results, dated March 31, 2017)
 3
           Exhibit 54 to the Declaration of Jodie W. Cheng In Support of
 4         Plaintiff’s Motion (Asperti Bailiff Report and certified English          Defendants
           language translation)
 5
           Exhibit 55 to the Declaration of Jodie W. Cheng In Support of
 6         Plaintiff’s Motion (Order of the President of the Commercial              All Parties
           Court of Lille)
 7
           Exhibit 56 to the Declaration of Jodie W. Cheng In Support of
 8         Plaintiff’s Motion (Guepin Bailiff Report and certified English           Defendants
           language translation)
 9
           Exhibit 57 to the Declaration of Jodie W. Cheng In Support of
10         Plaintiff’s Motion (Vade Secure’s Application Requesting                  All Parties
           Withdrawal of Order of Commercial Court of Lille)
11         Exhibit 61 to the Declaration of Jodie W. Cheng In Support of
12         Plaintiff’s Motion (Spreadsheet titled “Bizanga Savings                    Plaintiff
           Calculator”)
13         Exhibit 62 to the Declaration of Jodie W. Cheng In Support of
14         Plaintiff’s Motion (License agreement between GOTO Software                Plaintiff
           and Bizanga and certified English language translation)
15         Exhibit 63 to the Declaration of Jodie W. Cheng In Support of
16         Plaintiff’s Motion (Cloudmark email to Lemarié regarding
                                                                                      Plaintiff
           “Feedback Requested: Trident Solution Guide: Update,” dated
17         August 31, 2016)
18         Exhibit 64 to the Declaration of Jodie W. Cheng In Support of
           Plaintiff’s Motion (Cloudmark email from Lemarié regarding                 Plaintiff
19         “Spear Phishing,” dated January 31, 2015)

20          I.       LEGAL STANDARD

21          Records attached to non-dispositive motions, such as here, are not subject to the strong

22 presumption of public access to judicial records and documents. See, e.g., Finjan, Inc. v.
23 Proofpoint, Inc., No. 13-cv-5808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015).
24 Because the documents attached to non-dispositive motions “are often unrelated, or only
25 tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower
26 “good cause” standard of Fed. R. Civ. P. 26(c). Id. The “good cause” standard requires a
27 “particularized showing” that “specific prejudice or harm will result” if the information is
28
                                                     -4-                        Case No. 3:19-cv-04238-MMC
                              PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
              Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 6 of 7




 1 disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir.
 2 2002) (internal quotation marks omitted). Sealing is therefore appropriate where the requesting
 3 party “establishes that the document, or portions thereof is privileged or protectable as a trade
 4 secret or otherwise entitled to protection under the law,” and “narrowly tailor[s]” the request to
 5 sealable material only. N.D. Cal. Civil L.R. 79-5(a).
 6          II.     ARGUMENT

 7          Plaintiff hereby moves to seal documents or portions thereof, as set forth fully in the

 8 accompanying declaration in support of its Administrative Motion to Seal. Cheng Decl. at ¶¶ 1–
 9 5. These documents contain information that is “Highly Confidential – Attorneys’ Eyes Only,”
10 “Highly Confidential – Source Code” or “Confidential” as described in the “Model Protective
11 Order For Litigation Involving Patents, Highly Sensitive Confidential Information and/or Trade
12 Secrets,” referenced in the Local Rules for the Northern District of California, and qualify for
13 protection under Federal Rule of Civil Procedure 26(c). Id. In particular, the documents contain
14 information relating to the technical operation of Plaintiff’s technologies and products, including
15 references to source code and internal research & development activities. Id. at ¶ 4. The
16 documents also include competitive financial data, confidential license agreements, confidential
17 results of customer trials, and personal information (including salary and home addresses of non-
18 parties), all of which Plaintiffs consider to be “Highly Confidential – Attorneys’ Eyes Only”
19 information that would cause serious competitive or commercial harm to Plaintiffs should they
20 become public. Id. Finally, Plaintiffs also request to seal non-public documents from a foreign
21 proceeding in conformance with the accessibility of the foreign materials and because they may
22 potentially contain information that Defendants’ deem confidential.
23          Plaintiffs’ request is narrowly tailored and only seeks to seal the portions of Plaintiff’s

24 motion and supporting exhibits that contain or reflect information that Plaintiffs consider to be
25 confidential and could create a substantial risk of serious harm if publicly disclosed. See, e.g.,
26 Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, at *2 (N.D. Cal. Mar. 14, 2012) (finding
27 sealing appropriate where “[t]he proposed redactions contain . . . confidential product development
28
                                                    -5-                        Case No. 3:19-cv-04238-MMC
                             PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 3:19-cv-04238-MMC Document 30 Filed 09/25/19 Page 7 of 7




 1 information, the disclosure of which could harm [movant’s] competitive advantage in the
 2 marketplace”).
 3         III.     CONCLUSION

 4         For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

 5 Administrate Motion to File Under Seal.
 6
     DATED: September 25, 2019               Respectfully Submitted,
 7
 8
                                              By /s/Sean Pak
 9
10
11                                               QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
12                                               Sean S. Pak (SBN 219032)
                                                 seanpak@quinnemanuel.com
13                                               Iman Lordgooei (SBN 251320)
                                                 imanlordgooei@quinnemanuel.com
14                                               50 California Street, 22nd Floor
                                                 San Francisco, CA 94111
15                                               Telephone: (415) 875-6600
                                                 Facsimile: (415) 875-6700
16
                                                 JWC LEGAL
17                                               Jodie W. Cheng (SBN 292330)
                                                 jwcheng@jwc-legal.com
18                                               One Market Street
                                                 Spear Tower, 36th Floor
19                                               San Francisco, CA 94105
                                                 Telephone: (415) 293-8308
20
                                                 Attorneys for Plaintiffs Proofpoint, Inc. and
21                                               Cloudmark LLC
22
23
24
25
26
27
28
                                                  -6-                        Case No. 3:19-cv-04238-MMC
                           PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
